                                                                  flUSocsDNY
                                                                  ,{DOCUt:lENT
                                      LISA SCOLARI                }! ELECTRON~CALLY FILED •
                                       Attorney at Law            t; DOC#:                            ~
                                 20 Vesey Street, Suite 400
                                 New York, New York 10007
                                                                   1DATE FU.ED:
                                                                     ,!         .   . .   .
                                                                                              1,iJ11J q _
                                                                                                  '



                                  lscolarilaw@earthlink.net
TEL 212-227-8899                                                           FAX 212-964-2926
                                       December 17, 2019

Honorable Sidney H . Stein
United States District Comi
Southern District of New York
500 Pearl Street
New York, N .Y. 10007
via ECF                                                      MEMO EHOORSED
                              Re: United States v. Samuel Sosa
                                     19 Cr. 795 (SHS)

Your Honor

        I write to ask that the Court permit Samuel Sosa to move to New Jersey to live with his
mother. Currently Mr. Sosa lives with his mother in the Bronx but she has found a new
apartment in New Jersey. Mr. Sosa was released on a one hundred thousand dollar ($100,000 .00)
bond, that has been co-signed by three people, including his mother. He is on home detention
and subject to GPS monitoring, he has surrendered his passport, his travel is restricted to the SD
and EDNY and he is reporting to pretrial.
        Mr. Sosa's pretrial officer, Ashley Cosme, is coordinating with the New Jersey pretrial
office so that if the Court permits him to move, New Jersey pretrial will supervise Mr. Sosa' s
home detention and location monitoring in New Jersey.
        The government by, Frank Balsamello, Esq., consents to this application. Therefore, I
request that the Court permit Mr. Sosa to move to New Jersey to live with his mother and to
permit expansion of his travel restrictions to include the District of New Jersey.

                                     Respectfully,
                                     ~l~
                                     Lisa Scolari
